241


I               OFFICE   OF THE     ATTORNEYGENERAL             OF TEXAS

                                       AUSTIN




    Honorable D. C. cireer
    State Ffighway Engineer
    Austin, Texas
    Bear Sir2
                              Oplnion,No.       C-S%5
                              Ret     Rtglstrrtion        of         .
                                                         A
                                                          February f?   1
                                                            t a8 folio
                                                                     A+   .     ’

                                                                *tnQe8 18 operrt-
        lng the Randolph                                       ompany, whloh
        oonriot8 ot a ma                                        betweea nan Atitonio
        and Randolph F’iel                                     camp Bulllr.   In
        the ee operation8                                           crate between
        or through mo
        verbally  adrl                                               ,,e’i&F
        read that the                                                  or E&rough
                                                     )   He has,   therefore,    in
                                                  with prrneng~r lioense
                                                  anee with advloe, aeooord-
                                                ee6 of thl8 otiioe  and other
                                                o these operation8  HP. Nln&es4
                                                6, the United States and




        to &n&a$.ph FIuld and Camp BuJ.l!ie 18 oouoerned,    but we are
        not ~oertain acI to the oorreotneer   bf their raglstratlon
        with passenger oar Uoense plates when they make chartered
        trips. Therefore,    pleaee sbrlse u6 whether or not the burr8
        used br thle oarnap- in trannportlng     person8 ior bfre on
        ohaatereb trips wherein the trip would be between or through
        two or mope lnoorporated    oltirr  they should be rvf%ateret¶
        with paseengepr Iloenee plate6 OF with bus plate8.
                                                                                        142


Honorable D. c.      Ckeer, pa$e l?


         Eeetlon iiof hrtiole 6676A-1, Vernon’8                      hnuotated
Civil 3lmtutee, pr0rIder aI followel

          O(n) ‘Notor &II' rhall IaoluQs every rehlole exoept
     there opensted by muroular power or lxolu8Irel~ on
      8tatiosary   ml18 or traot8,  whioh 18 ured In tranrportIng
     per8onr between or through    two or more Inoorporqted
      altler an&/or towne anti/or vIllago for ooapenea~tlon
     ..(orhire) whether operated over flxod routes or othonlre;
     exoept 8UOh of r&id VehiOle8 l8 are operated l$ OlU8iVely
     within the lIaIt8 of Inoorpomted eltler     and/or town8
     or ruburban addition8    to ruoh towns.*

          We are not lnfoned a8 to the p8rtiaplW     faotr bonoern-
ing the method Of eper%t%OA Of the bUae8 that We U8ed On the
chartere4 trIp8 IA qU08tlon. Newever, In the lart rentan        of
your letter, quoted l b0Te, JOU OOnillUde tht  th0 bU8e8 we bOilt&
used t0 traarport prrrongo~r for hIx@e. Pil%8beIw     true, you
are advieed that under the expreB8   term8 Of the 8tatute,  quoted
above,  the burer ured in tr*nrpmtIng pereon     for ain on
ohartered trlpr whemIn the trip would be between or through
two or more inmrporateb          altier   8re    *Notor      h8ed      ana    8houl.d
be registered vIth bu8 lioOn80 Qlate6.

            We are   l~olo8Ing    a oepy of Our Opinion              No. O-1430,
whioh holds in erfeat that         aertain      operatlonr
                                                         buror  0r
                                                               am
operation8 tar hire tithln         the meanlng of ArtIole Qlla, Vernon’8
Annotated  Civil 5tatut.8.

            We tXlZ8t   that   we &VO     8mt:8iWtOri~y         lnnnr ea Jo ur
que8tIon.

                                                   Your8      very    truly